DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach triggering a heat generator previously shut down.  Examiner respectfully disagrees. Howes US20180128501 expressly teaches sending command signals to activate or deactivate the boiler (¶20 and ¶21).   Morjaria GB2501765 teaches turning the boiler on or off (at least claim 2).
Applicant’s arguments filed 01/21/2021 page 8 and page 9 argue:
“In the cited prior art, on the contrary, the TRV sends the heat request when the boiler is OFF only when a manual setpoint is set (and heating is required).  Following this, if the boiler is not heating and the TRV has a temperature below the setpoint, the boiler will not be triggered.  The direct triggering of the boiler only operates if the user set a manual set point on the valve directly that requires a heating in the room.”  [emphasis added]
The claim limitation in question requires the thermostatic radiator valve configured to:
a new defined temperature set point input at the thermostatic radiator valve from the user that requires heating if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator”
Applicant’s remarks admit that the prior art triggers a previously shut down boiler when a new setpoint is input by a user and heating is required.  
Applicant’s assertion that if the boiler is not heating and TRV has a temperature below the setpoint, the boiler will not be triggered is simply untrue.  Most clearly seen in Fig. 4 of Howes, at step 112, the boiler is deactivated, then when a non-zero demand signal is received (step 114) the boiler is activated in step 116.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 “thermal energy generator” in claim 1 and 4.   The limitation is interpreted in light of instant specification to encompass a boiler or equivalents thereof.  
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the defined temperature setpoint” in line 14.  Claim 1 previously provides for “a defined temperature setpoint from a user” and “a new defined temperature setpoint”.  It is unclear which setpoint the limitation is referring.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 1 recites “the user that requires heating”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 1 recites “…send directly to the thermostat a command to trigger the thermal energy generator in a shut down mode when receiving a new defined temperature setpoint input at the thermostatic radiator valve from the user that requires heating if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator and even if the thermostat temperature is achieved in the room”.    It is unclear if the limitation requires triggering a shutdown mode or if the limitation amounts to triggering a previously shutdown boiler.  Applicant’s argument filed 1/21/2021 and instant specification clarify when a “previously shut down” boiler is turned on (see applicant’s arguments filed 1/21/2021 page 8).  It is unclear from the claims, specification, and prosecution history whether the command is to turn the boiler on or off.  


Claim 4 recites “the defined temperature setpoint” in line 12.  Claim 4 previously provides for “a defined temperature setpoint from a user” and “a new defined temperature setpoint”.  It is unclear which setpoint the limitation is referring.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 4 recites “the user that requires heating”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 4 recites “…sending directly … to the thermostat a command to trigger the thermal energy generator in a shut down modus when receiving a new defined temperature setpoint input at the thermostatic radiator valve from the user that requires heating if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator and even if the thermostat temperature is achieved in the room”.    It is unclear if the limitation requires triggering a shutdown modus or if the limitation amounts to triggering a previously shutdown boiler.  Applicant’s argument filed 1/21/2021 and instant specification clarify when a “previously shut down” boiler is turned on (see applicant’s arguments filed 1/21/2021 page 8).  It is unclear from the claims, specification, and prosecution history whether the command is to turn the boiler on or off.  
In light of applicant’s arguments and instant specification, the limitation is interpreted as activating a boiler which has been turned off or shut down. 

Claims 2, 5, and 8-13 are indefinite at least by virtue of dependency. 
Claim Rejections - 35 USC § 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notwithstanding the above issues of definiteness, triggering a shut down of the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator and even if the thermostat temperature is achieved in the room amounts to new matter.  Instant specification teaches the contrary.  In the interest of compact prosecution, examiner rejects the claims on the grounds of written description. See discussion of definiteness above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 5, and 8-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morjaria GB2501765 in view of Howes US20180128501.
Regarding claim 1, Morjaria GB2501765 discloses a system comprising: 
a thermostat (Fig. 1, 106) for controlling a thermal energy generator (102) for a building based on a thermostat temperature setpoint;
a thermostatic radiator valve (TRV 108); 
wherein the thermostatic radiator valve is configured to:
	adjust a flow of heat transfer fluid from the thermal energy generator entering a heat exchanger based on a defined temperature setpoint from a user (abstract), 
the thermal energy generator and the heat exchanger configured to heat or cool a room of the building (boiler and radiators seen in Fig. 1), the thermostatic radiator valve is situated in the room, the room having a room temperature (Fig. 1).

Morjaria does not expressly disclose the thermostatic radiator valve configured to send directly to the thermostat a command to trigger the thermal energy generator in a shut down mode when receiving a new defined temperature set point input at the thermostatic radiator valve from the user that requires heating if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator even if the thermostat temperature is achieved in the room. 

Morjaria does teach sending to the thermostat a command to trigger the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a 

Howes US20180128501 teaches a thermostatic radiator valve system wherein the thermostatic radiator valve is configured to send a demand signal directly to a controller (¶27, Fig. 4) to trigger the thermal energy generator in a shut down mode (¶21, activation signal is sent to a deactivated boiler; Fig. 4, block 116) when receiving a new defined temperature setpoint input at the thermostatic radiator valve from the user that requires heating  (¶28 the radiator valve includes a local user interface for inputting a new set point temperature)
if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (¶25) even if the thermostat temperature is achieved in the room (¶28, each thermostatic radiator valve includes a local user input for adjusting the setpoint temperature).   Howes teaches that such configurations allow for providing both local user input and centralized control of the system thereby meeting user desires of comfort and efficiency (¶32, ¶4).    Howes teaches sending a command to trigger the thermal energy generator in a shut down mode when receiving a new defined temperature set point input at the thermostatic radiator valve from the user that requires heating (¶21)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Morjaria with local input and demand signaling thermostatic radiator valves such as taught by Howes since doing so amounts to a known technique for improving similar systems in 

Regarding the Thermostatic radiator valve configured to “send directly to the thermostat a command”, instant specification teaches
 "the TRV comprising communication link to a thermostat controlling the heat generator based on a thermostat temperature setpoint and an input interface configured to allow a user to enter a defined temperature setpoint or acquire the defined temperature setpoint; wherein the TRV is configured to send to the thermostat a command to trigger the heat generator if the defined temperature setpoint is higher than the room temperature and the thermostat has reached the thermostat temperature setpoint. Such a TRV is able to directly trigger the heat generator when a temperature higher than the thermostat temperature setpoint is required in a room.”   [emphasis added].  
Instant specification describes the TRV directly triggering the heat generator as sending a command to the thermostat to trigger the heat generator. The term “directly” when given the broadest reasonable interpretation in light of the specification, allows for intervening elements such as a thermostat or other device which then triggers the heat generator.   Further, instant specification and claims 10-13 interpose a relay between the thermostat and TRV. In order to meet the requirements of 35USC112, a TRV which sends directly to the thermostat a command must encompass embodiments which interpose a relay or other device between the TRV and the thermostat.  
Regarding the limitation “even if the thermostat temperature has been achieved in the room”, instant specification teaches:
“The advantage of such a TRV is to allow a user to heat up a room by enabling the TRV in this room to trigger the heat generator 10 directly, even if the thermostat temperature setpoint is achieved. Indeed, in such a case, having achieved its thermostat temperature setpoint (i.e. Tr1 is higher than 61), the thermostat normally orders the heat generator 10 to shut down because no further heating in this room is needed. Thanks to the TRV of the invention, a user is able to impose via the input interface of the TRV a new defined temperature setpoint T2 to the TRV in this room. Should this new defined temperature setpoint T2 be higher than the measured temperature in the room where T2 is imposed, the TRV sends a command to the thermostat 60 to trigger the heat generator 10 previously shut down, and this even if the thermostat temperature setpoint 61 is achieved in this room.”(instant specification, filed 12/19/2017, ¶26). 
This feature, as explained by the specification is met by a system which triggers the heat generator when a user imposes a new temperature set point after the previous temperature set point has been reached.  The limitation is met if a system is configured to allow a user to impose a new temperature set point T2, thereby triggering the heat generator, even if the prior set point T1 has been met.  Morjaria expressly teaches allowing a user to manually adjust the temperature setpoint (page 5 ¶2).    Howes, similarly teaches users manually adjusting the temperature setpoint ¶28.  

Applicant’s arguments filed 01/21/2021 page 8 and page 9 admits:
“In the cited prior art, on the contrary, the TRV sends the heat request when the boiler is OFF only when a manual setpoint is set (and heating is required).  Following this, if the boiler is not heating and the TRV has a temperature below the setpoint, the boiler will not be triggered.  The direct triggering of the boiler only operates if the user set a manual set point on the valve directly that requires a heating in the room.”  
Applicant’s remarks admit that the prior art triggers a previously shut down boiler when a new setpoint is input by a user and heating is required.  

Regarding claim 2, Morjaria in view of Howes teaches the system of claim 1, wherein the command is sent via one of: a powerline network, a cable network, a wireless network, and internet (Morjaria, claim 1). 

Regarding claim 4, Morjaria GB2501765 discloses a method comprising:
controlling, by a thermostat (106), a thermal energy generator (102) for a building based on a thermostat temperature setpoint; 
adjusting, by a thermostatic radiator valve, a flow of heat transfer fluid from the thermal energy generator entering a heat exchanger based on a defined temperature setpoint from a user (page 5), the thermal energy generator and the heat exchanger configured to heat a room of the building, the thermostatic radiator valve is situated in the room, the room having a room temperature (Fig. 1); 
sending to the thermostat a command to trigger the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (page 5 ¶3-¶6, control information from the TRV is transmitted to the thermostat by way of the relay) even if the thermostat temperature is achieved in the room (page 5 ¶2). 

Morjaria does not expressly disclose sending directly, by a thermostatic radiator valve, to the thermostat a command to trigger the thermal energy generator in a shut down mode when receiving a new defined temperature set point input at the thermostatic radiator valve from the user that requires heating if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator even if the thermostat temperature is achieved in the room.

Morjaria does teach sending to the thermostat a command to trigger the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (page 5 ¶3-¶6, control information from the TRV is transmitted to the thermostat by way of the relay) even if the 

Howes US20180128501 teaches a thermostatic radiator valve system wherein the thermostatic radiator valve is configured to send a demand signal directly to a controller (¶27, Fig. 4) to trigger the thermal energy generator in a shut down mode (¶21, activation signal is sent to a deactivated boiler; Fig. 4, block 116) when receiving a new defined temperature setpoint input at the thermostatic radiator valve from the user that requires heating (¶28 the radiator valve includes a local user interface for inputting a new set point temperature)
if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (¶25) even if the thermostat temperature is achieved in the room (¶28, each thermostatic radiator valve includes a local user input for adjusting the setpoint temperature).   Howes teaches that such configurations allow for providing both local user input and centralized control of the system thereby meeting user desires of comfort and efficiency (¶32, ¶4).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Morjaria with local input and demand signaling thermostatic radiator valves such as taught by Howes since doing so amounts to a known technique for improving similar systems in the art with the known predictable results of providing both local user input and centralized control of the system thereby meeting user desires of comfort and efficiency.
The limitations “send directly to the thermostat a command”, and “even if the thermostat temperature has been achieved in the room” are discussed in further detail above. 
Applicant’s arguments filed 01/21/2021 page 8 and page 9 admits:

Applicant’s remarks admit that the prior art triggers a previously shut down boiler when a new setpoint is input by a user and heating is required.  

Regarding claim 5, Morjaria in view of Howes teaches the method according to claim 4, further comprising sending the command via one of: a powerline network, a cable network, a wireless network, and internet (Morjaria, claim 1).  
Regarding claim 8, Morjaria in view of Howes teaches the system of claim 2, wherein the thermostatic radiator valve comprises an input interface configured to allow a user to enter a defined temperature setpoint (Howes, ¶32, ¶28).
Regarding claim 9, Morjaria in view of Howes teaches the method of claim 4, comprising entering a defined temperature setpoint at an input interface of the thermostatic radiator valve (Howes, ¶32, ¶28).
Regarding claim 10, Morjaria in view of Howes teaches the system of claim 2, further comprising a relay configured to be connected to the thermostat and the thermostatic radiator valve (Morjaria, relay 104 Fig. 1), further configured to allow a user to define the temperature setpoint from a remote user terminal that communicates to the thermostatic radiator valve via the relay (Morjaria, abstract).
Regarding claim 11, Morjaria in view of Howes teaches the method of claim 4, further comprising connecting a relay to the thermostat and the thermostatic radiator valve (Morjaria, relay 104 Fig. 1), and defining the temperature setpoint from a remote user terminal that communicates to the thermostatic radiator valve via the relay (Morjaria, abstract).
Regarding claim 12, Morjaria in view of Howes teaches the system of claim 10, wherein the remote user terminal is a web application, a smartphone, or a tablet (Morjaria, abstract).
Regarding claim 13, Morjaria in view of Howes teaches the method of claim 11, wherein the remote user terminal is a web application, a smartphone, or a tablet (Morjaria, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762